Case: 1:17-cv-04409 Document #: 141 Filed: 10/30/19 Page 1 of 1 PageID #:2920

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Shaka Freeman
                                                Plaintiff,
v.                                                           Case No.: 1:17−cv−04409
                                                             Honorable Harry D.
                                                             Leinenweber
Metropolitan Water Reclamation District of
Chicago
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 30, 2019:


         MINUTE entry before the Honorable Harry D. Leinenweber: Defendant's Motion
for an extension of time to answer or otherwise plead [139] is granted. Defendant shall
answer or otherwise plead on or before 11/6/19. However, the parties' request to re−set the
status hearing from 11/12/19 to 11/19/19 is denied, as the Court is unavailable on that
date. If the parties wish to re−set the 11/12/19 status hearing for 11/13/19 they may do so
with the Court's Deputy. Otherwise, the status hearing set for 11/12/19 shall stand.
Presentment of Motion [139] on 10/31/19 is stricken as moot. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
